GUARANTY AND COLLATERAL AGREEMENT

GUARANTY AND COLLATERAL AGREEMENT, dated as of July 31, 2009, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (together, for purposes of
this Agreement, with the Affiliates of such financial institutions or entities
that may be parties to Lender Swap Contracts or Cash Management Agreements, the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
July 31, 2009 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among FURMANITE WORLDWIDE, INC. (the “Company”),
certain Subsidiaries of the Company (each a “Designated Borrower” and, together
with the Company, the “Borrowers”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder and to enter into Lender Swap Contracts and Cash Management
Agreements, each Grantor hereby agrees with the Administrative Agent, for itself
and for the ratable benefit of the Lenders, as follows:

1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the Texas UCC: Accounts,
Certificated Security, Equipment, General Intangibles, Instruments, Inventory
and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Guaranty and Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities (including under Lender Swap Contracts and Cash Management
Agreements) of any Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Lender Swap Contract
or Cash Management Agreement, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Lender Swap Contract, any Cash Management Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by any Borrower pursuant to the terms of
any of the foregoing agreements); provided, however, that with respect to any
Guarantor that is a Foreign Obligor, Borrower Obligations shall not include any
of the foregoing owing by any Borrower that is not a Foreign Obligor.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Dutch Deed of Pledge”: as defined in Section 3.1.

“FH Shares”: the shares in the capital of Furmanite Holding B.V. described on
Schedule 2.

“Foreign Subsidiary Voting Stock”: the voting Equity Interests of any Foreign
Subsidiary.

“Furmanite Offshore”: Furmanite Offshore Services, Inc.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2, but excluding the Parallel
Debt Obligations as described in Section 3.2) or any other Loan Document to
which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to any Lender (or, in the case of any Lender Swap
Contract or Cash Management Agreement, any Affiliate of any Lender) that are
required to be paid by such Guarantor pursuant to the terms of this Agreement,
any other Loan Document, any Lender Swap Contract or any Cash Management
Agreement).

“Guarantors”: the collective reference to each Grantor other than in its
capacity as a Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any Borrower or any Subsidiary.

“Investment Property”: the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the Texas UCC (other than any
Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”).

“Issuers”: the collective reference to each issuer of any Investment Property,
Pledged Notes, or Pledged Stock.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Parallel Debt”: as defined in Section 3.2.

“Parallel Debt Obligations”: each liability and obligation for the payment of an
amount owed by Furmanite Offshore to the Administrative Agent in its capacity as
creditor under the Parallel Debt, as provided in Section 3.2.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other             shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Equity Interests of any wholly-owned
Subsidiary that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect; provided that in no event shall more than 66% of the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
pledged hereunder to secure any Obligations owing by any Person that is not a
Foreign Obligor; and provided, further, that in no event shall the Foreign
Subsidiary Voting Stock of any Foreign Subsidiary that is directly or indirectly
a Subsidiary of Furmanite Holding B.V. be pledged hereunder to secure any
Obligations owing by any Person that is not a Foreign Obligor.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Texas UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, Pledged Notes, or
Pledged Stock, collections thereon or distributions or payments with respect
thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument and whether or
not it has been earned by performance (including, without limitation, any
Account).

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the L/C
Issuer for amounts drawn under any Letter of Credit.

“Securities Act”: the Securities Act of 1933, as amended.

“Texas UCC”: the Uniform Commercial Code as from time to time in effect in the
State of Texas.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

1.2. Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. GUARANTEE

2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for itself and for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations (other than its own Borrower Obligations
for which it is liable as a Borrower).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, foreign, state or other laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrowers may be free from any Borrower Obligations.

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor hereunder to the Administrative Agent, for itself and for the
ratable benefit of the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, for itself and for the ratable benefit of the Lenders, for
the full amount guaranteed by such Guarantor hereunder.

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent, for itself and for the ratable benefit of the Lenders,
by any Borrower on account of the Borrower Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent, for itself and for the ratable benefit of the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4. Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between any of the Borrowers and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any of the Borrowers or any of the
Guarantors with respect to the Borrower Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any of the
Borrowers or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any of the Borrowers or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of any Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any of the Borrowers, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the currency
in which such payments are due by the applicable Borrower at the Administrative
Agent’s Office.

3. GRANT OF SECURITY INTEREST.

3.1. Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for itself and for the ratable
benefit of the Lenders, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, together with the FH Shares, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor whether as a Borrower or a Guarantor, and in the
case of Furmanite Offshore, for the Parallel Debt Obligations (provided that
with respect to any Grantor that is a Foreign Obligor, the Obligations of such
Grantor shall not include any obligations or liabilities owing by any Person
that is not a Foreign Obligor):

(a) all Accounts;

(b) all Equipment;

(c) all Fixtures;

(d) all General Intangibles, including all Pledged Stock that is a General
Intangible;

(e) all Instruments, including all Intercompany Notes;

(f) all Intellectual Property;

(g) all Inventory;

(h) all Investment Property, including all Pledged Stock that is Investment
Property, but other than the FH Shares (which shall be subject to the Dutch Deed
of Pledge);

(i) all books and records pertaining to the Collateral; and

(j) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest
(i) is prohibited by any Law of a Governmental Authority or requires a consent
not obtained of any Governmental Authority pursuant to such requirement of Law,
(ii) with respect to any General Intangible, constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such General Intangible, except to the extent that such
requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (iii) covers property of any Grantor that is
not organized under the laws of the United States or any state thereof, the
United Kingdom, or Australia (other than the Pledged Stock owned by Furmanite
Holding B.V. consisting of (A) the shares of Furmanite Australia Pty Ltd,
(B) the             shares of Furmanite Limited, and (C) the limited liability
company interests of Furmanite Malaysia LLC), or (iv) covers property of any
Grantor that is located or taken to be located in the State of New South Wales,
Australia for the purposes of the Duties Act 1947 (NSW).

Without limiting the Liens created by this Agreement to the extent that this
Agreement is effective to create such Liens under applicable law, it is
acknowledged and agreed that additional agreements, instruments, or documents
governed by the laws of the United Kingdom, Australia, or the Netherlands are
being executed concurrently herewith and will be executed to create Liens in the
Collateral and other assets in favor of the Administrative Agent for itself and
for the benefit of the Lenders. Furmanite Offshore hereby undertakes on or about
the date of this Agreement to execute a notarial deed of pledge between the
Administrative Agent, Furmanite Offshore and Furmanite Holding B.V. (the “Dutch
Deed of Pledge”) pursuant to which a Dutch right of pledge on the FH Shares is
created, in favor of the Administrative Agent and for the ratable benefit of the
Lenders, as security for the prompt and complete payment when due (whether at
the stated maturity, by acceleration or otherwise) of (i) Furmanite Offshore’s
Obligations, to the extent that such Obligations are obligations for the payment
of an amount, and (ii) the Parallel Debt Obligations;

3.2. Parallel Debt. The provisions of this Section 3.2 are included in this
Agreement in connection with the Dutch right of pledge on the FH Shares pursuant
to the Dutch Deed of Pledge.

(a) Furmanite Offshore hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent, acting in its own name and on its own behalf and
not as agent or security trustee for any Person, amounts equal to the aggregate
amount payable by Furmanite Offshore in respect of the Obligations of Furmanite
Offshore (the “Parallel Debt”).

(b) The Parallel Debt Obligations will become due and payable (opeisbaar) as and
to the extent one or more Obligations of Furmanite Offshore becomes due and
payable, without any further notice being required.

(c) Each of the parties hereto hereby acknowledges that: (i) the Parallel Debt
constitutes an undertaking, obligation and liability of Furmanite Offshore to
the Administrative Agent which is transferable, separate and independent from,
and without prejudice to, the Obligations of Furmanite Offshore and (ii) the
Parallel Debt Obligations represent the Administrative Agent’s own separate and
independent claims to receive payment of the Parallel Debt Obligations from
Furmanite Offshore, it being understood that the amount which may become payable
by Furmanite Offshore under or pursuant to the Parallel Debt Obligations from
time to time shall never exceed the aggregate amount which is payable under the
relevant Obligations of Furmanite Offshore from time to time.

(d) For the avoidance of doubt, each of the parties hereto hereby confirms that
the claim of the Administrative Agent against Furmanite Offshore in respect of
the Parallel Debt Obligations and the claims of any Lender against Furmanite
Offshore in respect of the Obligations of Furmanite Offshore payable to such
Lender do not constitute common property within the meaning of Article 3:166 of
the Dutch Civil Code and that the provisions relating to such common property
shall not apply. If, however, it shall be held that such claim of the
Administrative Agent and such claims of any Lender do constitute such common
property and such provisions do apply, the parties hereto agree that the Credit
Agreement and this Agreement shall constitute the administration agreement
within the meaning of Article 3:168 of the Dutch Civil Code.

(e) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 of the
Dutch Civil Code and that Article 6:16 of the Dutch Civil Code shall not apply,
and, therefore, the provisions relating to common property within the meaning of
Article 3:166 of the Dutch Civil Code shall not apply by analogy to the
relationship between the Administrative Agent and any Lender on the one hand and
Furmanite Offshore on the other hand.

(f) To the extent the Administrative Agent receives any amount in payment of the
Parallel Debt Obligations (the “Received Amount”), the Obligations of Furmanite
Offshore shall be reduced by an aggregate amount equal to the Received Amount as
if the Received Amount was received as a payment of the Obligations of Furmanite
Offshore.

4. REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder and to enter
into Lender Swap Contracts and Cash Management Agreements, each Grantor hereby
represents and warrants to the Administrative Agent, for itself and for the
ratable benefit of the Lenders, that:

4.1. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for itself and for the ratable benefit of the Lenders
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for itself and for the ratable
benefit of the Lenders, pursuant to this Agreement or as are permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. The Administrative Agent
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) and other filings and other actions required by the laws of
the United Kingdom, Australia, or the Netherlands, will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as collateral
security for such Grantor’s Obligations and, further, in the case of Furmanite
Offshore, for the Parallel Debt Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted by
the Credit Agreement which have priority over the Liens on the Collateral by
operation of law.

4.3. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.

4.4. Inventory and Equipment. On the date hereof, (a) the Inventory and the
Equipment are kept at the locations listed on Schedule 5 and (b) no Collateral
is located outside the United States, the United Kingdom, Australia, or the
Netherlands, or is in the possession of any lessor, bailee, warehouseman or
consignee, except as listed on Schedule 5.

4.5. Investment Property.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock
that secures any Obligations owing by any Person that is not a Foreign Obligor,
if less, 66% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. Each of the Intercompany Notes is unsecured.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property, Pledged Notes, and Pledged Stock
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement and the Dutch Deed of Pledge, and the other Liens permitted to exist
on the Collateral by the Credit Agreement and/or any other Loan Document.

4.6. Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument which has not been delivered to the
Administrative Agent.

(b) None of the obligors on any Receivables is a Governmental Authority.

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will, to the best of such
Grantor’s knowledge at such times, be accurate.

4.7. Intellectual Property.

(a) Schedule 6 lists all registered Intellectual Property owned by such Grantor
in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property owned by such
Grantor, or, to the knowledge of such Grantor with respect to Intellectual
Property licensed by such Grantor, is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person.

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any (A) Intellectual Property owned by such Grantor, (B) such
Grantor’s ownership interest therein, or (C) to the knowledge of such Grantor,
Intellectual Property licensed by such Grantor, or (ii) which would affect the
value of any Intellectual Property, in each case that could reasonably be
expected to have a Material Adverse Effect.

5. COVENANTS. Each Grantor covenants and agrees with the Administrative Agent,
for itself and for the ratable benefit of the Lenders, that, from and after the
date of this Agreement until the Obligations shall have been paid in full, no
Letter of Credit shall be outstanding and the Commitments shall have terminated:

5.1. Delivery of Instruments and Certificated Securities. If any amount in
excess of $100,000 payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Certificated Security, such
Instrument or Certificated Security shall, to the extent permitted under
applicable Law, be promptly delivered to the Administrative Agent, duly indorsed
in a manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

5.2. Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory and Equipment subject hereto
against loss by fire, explosion, theft and such other casualties as is required
by the Credit Agreement and (ii) insuring such Grantor and the Administrative
Agent, for itself and for the ratable benefit of the Lenders, against liability
for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and having such coverage
as is customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the respective Grantors operate.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, and (ii) name the Administrative Agent as insured party or loss
payee.

5.3. Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral.

5.4. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as, except as otherwise provided herein, a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
will, to the extent permitted under applicable Law, promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code or other similar laws) with respect thereto.

5.5. Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (b) change its name.

5.6. Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.7. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall, to the extent permitted under applicable Law, accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property, Pledged Notes, or Pledged Stock upon the
liquidation or dissolution of any Issuer shall, to the extent permitted under
applicable Law, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations and, in the case
of Furmanite Offshore, for the Parallel Debt Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property, Pledged Notes, or Pledged Stock, or any property shall be distributed
upon or with respect to the Investment Property         , Pledged Notes, or
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, to the extent permitted under applicable Law,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations and, in the case of Furmanite
Offshore, for the Parallel Debt Obligations. If any sums of money or property so
paid or distributed in respect of the Investment Property, Pledged Notes, or
Pledged Stock shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations and, in the case of Furmanite Offshore, for the Parallel
Debt Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property, Pledged Notes, Pledged Stock, or Proceeds thereof (except pursuant to
a transaction permitted by the Credit Agreement), (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property, Pledged Notes, Pledged Stock, or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement or any other Loan Document and (iv) enter into any agreement or
undertaking (other than this Agreement, the Credit Agreement or any other Loan
Document) restricting the right or ability of such Grantor or the Administrative
Agent to sell, assign or transfer any of the Investment Property Pledged Notes,
Pledged Stock, or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it has consented to and will be bound by the terms of this Agreement
relating to the Investment Property, Pledged Notes, and Pledged Stock issued by
it and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.7(a) with respect to the
Investment Property, Pledged Notes, and Pledged Stock issued by it, (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 with respect to the Investment Property, Pledged Notes, and Pledged Stock
issued by it and (iv) it has registered or will register on its books and
records the security interest granted under this Agreement in the Investment
Property, Pledged Notes, and Pledged Stock issued by it and will comply with
instructions originated by the Administrative Agent with respect to such
Investment Property, Pledged Notes, and Pledged Stock without further consent by
the Grantor of such security interest.

5.8. Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of any Receivable that is part of the Collateral, (ii) compromise or settle any
such Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any such Receivable or (v) amend, supplement or
modify any such Receivable in any manner that could adversely affect the value
thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables that are part of the Collateral.

5.9. Intercompany Notes. The payment obligations of each maker of each
Intercompany Note payable to such Grantor are and shall be subordinated in right
of payment to the Obligations of such maker, whether as a Borrower or as a
Guarantor. While any Event of Default exists, such Grantor shall hold in trust
and pay over any payments received by it on each Intercompany Note to the
Administrative Agent.

5.10. Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) except as
determined in such Grantor’s reasonable business judgment, continue to use each
material Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for
itself and for the ratable benefit of the Lenders, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (v) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public unless deemed prudent in the reasonable judgment of the
Grantor.

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(d) Such Grantor will notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs. Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(f) Unless otherwise deemed prudent in the reasonable business judgment of such
Grantor, such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(g) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(h) The provisions of this Section 5.9 shall only apply to Intellectual Property
that is part of the Collateral.

6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Receivables.

(a) During the continuance of any Event of Default, the Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall furnish to the Administrative Agent reports
(from Persons and in a form reasonably satisfactory to the Administrative Agent)
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) The provisions of this Section 6.1 shall only apply to Receivables that are
part of the Collateral.

6.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(d) The provisions of this Section 6.2 shall only apply to Receivables that are
part of the Collateral.

6.3. Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property or Pledged Stock;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property, Pledged Notes, or Pledged Stock and, to the extent
permitted under applicable Law, make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property, Pledged Notes, and Pledged Stock, other than the FH Shares,
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property or Pledged
Stock at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property, Pledged Notes, or Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property, Pledged Notes, and Pledged Stock upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, Pledged Notes, or Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Investment Property, Pledged Notes, or Pledged Stock with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs, to the extent permitted under
applicable Law, each Issuer of any Investment Property, Pledged Note, or Pledged
Stock pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby and/or the Dutch Deed of Pledge, pay any dividends or other
payments with respect to the Investment Property, Pledged Notes, and Pledged
Stock directly to the Administrative Agent.

6.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and, in the case of Furmanite Offshore, for the Parallel Debt
Obligations, and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrowers and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may, to the extent permitted under applicable Law,
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the order set forth in Section 8.03
of the Credit Agreement.

6.6. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may, to the
extent permitted under applicable Law, exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations and, in the case
of Furmanite Offshore, to the Parallel Debt Obligations, all rights and remedies
of a secured party under the Texas UCC or any other applicable law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral other
than the FH Shares (remedies in respect of which shall be governed by the Dutch
Deed of Pledge and the applicable laws of the Netherlands), or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver such Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Administrative Agent or any Lender shall, to the extent permitted under
applicable Law, have the right upon any such public sale or sales, and upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, the
foregoing to the extent permitted under applicable Law. The Administrative Agent
shall, to the extent permitted under applicable Law, apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
Texas UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted under applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

6.7. Registration Rights.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may, to the extent permitted under applicable Law, be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(b) Each Grantor agrees to use its diligent commercial efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

6.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract
subject to this Agreement or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any such Receivable or Contract or
with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property subject to this Agreement, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby; provided that there shall be a separate filing
with the United States Patent and Trademark Office as to each application for a
Patent, as opposed to a filing that describes more than one application for a
Patent;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Patent or Trademark subject to this Agreement (along with the
goodwill of the business to which any such Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Texas UCC or otherwise, shall be
to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3. Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all assets” in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof. Notwithstanding
the foregoing, that there shall be a separate filing with the United States
Patent and Trademark Office as to each application for a Patent, as opposed to a
filing that describes more than one application for a Patent.

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.01 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to Section 10.04 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6. Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

8.7. Conflict with Dutch Deed of Pledge. In the event of any inconsistency
between the provisions of this Agreement, the Credit Agreement and/or any other
Loan Document on the one hand and the Dutch Deed of Pledge on the other hand,
the Dutch Deed of Pledge will prevail to the extent that such provisions deal
with the FH Shares.

8.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.9. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.10. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

8.13. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of Texas, the
courts of the United States of America for the Northern District of Texas, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.14. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.15. Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.16. Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Obligations in respect of Lender Swap Contracts or Cash
Management Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Company, a Guarantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Company
shall have delivered to the Administrative Agent, at least three Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Company stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

8.17. WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.18. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Grantor in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Grantor in the Agreement Currency, such Grantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Grantor (or to any other Person who may be entitled
thereto under applicable law)

8.19. Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

      FURMANITE WORLDWIDE, INC.
By:
  /s/ Miguel A. Desdin—
 
   



    Name: Miguel A. Desdin
Title: Senior Vice President

FURMANITE INTERNATIONAL FINANCE LIMITED

              Acting by:       In the presence of: /s/ Miguel A. Desdin—
  /s/ Holly J. McCool  
    Name:Miguel A. Desdin
  Name:   Holly J. McCool
Title: Director
      Title:   Assistant Treasurer
FURMANITE LIMITED
 
 
 
Acting by:       In the presence of: /s/ Miguel A. Desdin—
  /s/ Holly J. McCool  
    Name:Miguel A. Desdin
  Name:   Holly J. McCool
Title: Director
      Title:   Assistant Treasurer FURMANITE OFFSHORE SERVICES, INC.
       
By:
  /s/ Miguel A. Desdin—  
 

 
     
 




    Name: Miguel A. Desdin
Title: Senior Vice President

      FURMANITE AMERICA, INC.
By:
  /s/ Miguel A. Desdin—
 
   



    Name: Miguel A. Desdin
Title: Senior Vice President

          FURMANITE US GSG LLC     By:   Furmanite America, Inc., its sole
member
   
By:
  /s/ Miguel A. Desdin—    
 
   



    Name: Miguel A. Desdin
Title: Senior Vice President



    FURMANITE HOLDING B.V.

      /s/ Miguel A. Desdin—
 

Name:
  Miguel A. Desdin

Title: Director

          FURMANITE 1986         Acting by:   In the presence of: /s/ Miguel A.
Desdin—   /s/ Holly J. McCool      
Name:Miguel A. Desdin
Title: Director
  Name:
Title:   Holly J. McCool
Assistant Treasurer
FURMANITE GSG LIMITED
 
 
Acting by:   In the presence of: /s/ Miguel A. Desdin—   /s/ Holly J. McCool    
 
Name:Miguel A. Desdin
Title: Director
  Name:
Title:   Holly J. McCool
Assistant Treasurer
FURMANITE INTERNATIONAL LIMITED
 
 
Acting by:   In the presence of: /s/ Miguel A. Desdin—   /s/ Holly J. McCool    
 
Name:Miguel A. Desdin
Title: Director
  Name:
Title:   Holly J. McCool
Assistant Treasurer

FURMANITE AUSTRALIA PTY LTD in accordance with section 127(1) of the
Corporations Act 2001 (cwlth) by authority of its director:

          By:   /s/ Miguel A. Desdin—
     
   
Name:
  Miguel A. Desdin



    Title: Director

      FURMANITE MALAYSIA LLC
By:
  Furmanite Holding B.V., its sole member

      /s/ Miguel A. Desdin—
 

Name:
  Miguel A. Desdin

Title: Director



    ACCEPTED AND AGREED:

BANK OF AMERICA, N.A.,
as Administrative Agent



    By: /s/ Anthony W. Kell



    Name: Anthony W. Kell
Title: Assistant Vice President

Schedule 1

NOTICE ADDRESSES OF GRANTORS

      Grantor   Notice Address 1. Furmanite Worldwide, Inc.  
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080
2. Furmanite International Finance
Limited  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
3. Furmanite Limited  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
4. Furmanite Offshore Services, Inc.  
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080
5. Furmanite America, Inc.  
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080
6. Furmanite US GSG LLC  
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080
7. Furmanite Holding B.V.  
P.O. Box 107 – 3220 AC Hellevoetsluis
Van Leeuwenhoekweg 6 – 3225 LX
Hellevoetsluis
The Netherlands
8. Furmanite 1986  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
9. Furmanite GSG Limited  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU

1

      10. Furmanite International
Limited  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
11. Furmanite Australia Pty Ltd  
4 Gateway Court
Port Melbourne, Victoria 3207
Australia
12. Furmanite Malaysia LLC  
2435 N. Central Expressway, Suite 700
Richardson, Texas 75080

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

                                                      Stock Certificate        
    Issuer   Class of Stock   Holder   No.   No. of Shares   1.    
Furmanite Offshore
Services, Inc.
  Common Stock

  Furmanite Worldwide, Inc.

  2

  1,000

       
 
                          2.    
Furmanite America, Inc.
  Common Stock   Furmanite Worldwide, Inc.     28       33,861          
 
                          3.    
Furmanite Holding B.V.
  Common Stock   Furmanite Offshore
Services, Inc.   N/A

  142

       
 
                          4.    
Furmanite
International Finance
Limited
  Common Stock


  Furmanite Worldwide, Inc.


  1


  1,000


       
 
                          5.    
Furmanite Australia
Pty Ltd
  Common Stock

  Furmanite Holding B.V.

  10

  4,689,046

       
 
                          6.    
Furmanite Limited
  Common Stock   Furmanite Holding B.V.     16       10,424,447          
 
                          7.    
Furmanite GSG Limited
  Common Stock   Furmanite 1986     741       2,994,546          
 
                          8.    
Furmanite 1986
  Common Stock   Furmanite Limited     741       2,999,546          
 
                          9.    
Furmanite
International Limited
  Common Stock

  Furmanite 1986

  1

  732,670

       
 
                       

LLC Interests:

                      Issuer   Holder   Ownership Percentage
1.
  Furmanite US GSG LLC   Furmanite America, Inc.     100 %
 
               
2.
  Furmanite Malaysia LLC   Furmanite Holding B.V.     100 %
 
               

Pledged Notes:

That certain Subordinated Unsecured Revolving Intercompany Note, dated as of
July 31, 2009, executed by the Company and certain of its Subsidiaries as
Borrowers and Lenders.

Schedule 3

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

      Debtor   Filing Office
Furmanite Worldwide, Inc.
  Delaware
Furmanite International Finance Limited
  District of Columbia
Furmanite Limited
  District of Columbia
Furmanite Offshore Services, Inc.
  Delaware
Furmanite America, Inc.
  Virginia
Furmanite US GSG LLC
  Delaware
Furmanite Holding B.V.
  District of Columbia
Furmanite 1986
  District of Columbia
Furmanite GSG Limited
  District of Columbia
Furmanite Australia Pty Ltd
  District of Columbia
Furmanite Malaysia LLC
  Delaware
Furmanite International Limited
  District of Columbia

Patent and Trademark Filings

      Debtor   Filing Office
Furmanite Worldwide, Inc.
  United States Patent and Trademark Office

Actions with respect to Pledged Stock and Notes

Delivery of stock certificates and to the extent requested by Administrative
Agent, notation of such Liens on the books and records of the Issuer.

Other Actions

Actions required to perfect such Liens under the applicable laws of Australia,
the United Kingdom or the Netherlands.

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE

                  Jurisdiction of   Chief Executive     Debtor   Organization  
Office   Entity ID 1. Furmanite Worldwide,
Inc.   Delaware  
2435 N. Central
Expy, Suite 700
Richardson, TX 75080
  2258126


2. Furmanite
International Finance
Limited   UK  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
  05764823




3. Furmanite Limited   UK  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
  02530049




4. Furmanite Offshore
Services, Inc.   Delaware  
2435 N. Central
Expy, Suite 700
Richardson, TX 75080
  2763052


5. Furmanite America,
Inc.   Virginia  
2435 N. Central
Expy, Suite 700
Richardson, TX 75080
  0140598


6. Furmanite US GSG LLC   Delaware  
2435 N. Central
Expy, Suite 700
Richardson, TX 75080
  4061543


7. Furmanite Holding B.V.   Netherlands  
P.O. Box 107 – 3220
AC Hellevoetsluis /Van
Leeuwenhoekweg
6 – 3225 LX
Hellevoetsluis /The
Netherlands
  24177854





8. Furmanite 1986   UK  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
  02004499




9. Furmanite GSG Limited   UK  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
  05655073




10. Furmanite
International Limited   UK  
Furman House
Shap Road
Kendal
Cumbria
LA9 6RU
  00238721




12. Furmanite Australia
Pty Ltd   Australia  
4 Gateway Court
Port Melbourne,
Victoria 3207
Australia
  ABN 58 078 420 112



13. Furmanite Malaysia
LLC   Delaware  
2435 N. Central
Expy, Suite 700
Richardson, TX 75080
  3317477




Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT
Australia

      Entity   Address Furmanite Australia Pty Ltd  
4 Gateway Court
Port Melbourne, VIC 3207
   
 
   
19 Gibbs Street
Wynnum, QLD 4178
   
 
   
9 Cotton Street
Gladstone, QLD 4680
   
 
   
2/309 Mermaid Road
Burrup Penninsula, WA 6713
   
 
   
115 Alexanders Road
Morwell, VIC 3840
   
 
   
5/1-5 Industrial Road
Unanderra, NSW 2526
   
 
   
8/114 Gilba Road
Girraween, NSW 2145
   
 
   
29 Rollings Crescent
Kwinana, WA 6167
   
 
   
507 Cross Keys Rd
Cavan, SA 5094
   
 

United Kingdom

      Entity   Address Furmanite International Limited
Furmanite Limited
Furmanite 1986
Furmanite GSG Limited
Furmanite International Limited  
Furman House
Shap Road
Kendal, Cumbria
LA9 6RU


   
 
   
Bay 3
Kendal, Cumbria
LA9 6RU
   
 
   
Parkhill Road
Kingstown Industrial Estate
Carlisle, Cumbria
CA3 0EX
   
 
   
Thompson House, Thompson St, Thompson Close
Whittington Moor
Chesterfield, Derbyshire
S41 9AZ
   
 
   
D16 Wellheads Industrial Centre
Wellheads Crescent
Dyce, Aberdeen
AB21 7GA
   
 
   
P.O. Box 30
Bo’ness Road
Grangemouth
FK 3 9XQ
   
 
   
Worldwide Way
Kiln Lane Industrial Estate
Stallingbrough, Grimsby
North East Lincolnshire
DN41 8DY
   
 
   
Owens Road
Skippers Lane Industrial Estate
South Bank, Middlesbrough
Cleveland
TS6 6HE
   
 
   
Sunningdale House
Sunnigndale Road
South Park Industrial Estate
Scunthorpe, Lincolnshire
DN16 3RN
   
 
   
10 Dunlop Way
Queensway Industrial Estate
Scunthrope, Lincolnshire
DN16 3RN
   
 
   
7 Colville Court
Winwick Quay
Warrington, Cheshire
WA2 8 QT
   
 

2

 
PO Box 137
The Wilton International Site
Wilton, Redcar
TS10 4YB
 

United States

      Entity   Address Furmanite America, Inc.
Furmanite Offshore Services, Inc.
Furmanite America, Inc.
Furmanite US GSG LLC
Furmanite Malaysia LLC  
123 Park Drive
Saraland, AL 36571




   
 
   
410 South College, Unit H
El Dorado, AR 71730
   
 
   
3000 Bayshore Road
Benicia, CA 94510
   
 
   
19700 Magellan Drive
Torrance, CA 90502
   
 
   
850 East 73rd Avenue
Unit 9
Denver, CO 80229
   
 
   
408 Woodmont Road
Milford, CT 06460
   
 
   
4133 N. Canal Street
Jacksonville, FL 32209
   
 
   
407 Old Mill Road
Cartersville, GA 30120
   
 
   
91-220 Kalaeloa Blvd.
Unit B
Kapolei, HI 96707
   
 
   
10 Eisenhower Lane, North
Lombard, IL 60148
   
 
   
1931 Northwind Parkway
Hobart, IN 46342
   
 

3

 
524 Oil Hill Road
El Dorado, KS 67042
 
2601 Grassland Drive
Louisville, KY 40299
 
200 Woodland Drive
LaPlace, LA 70068
 
215 N. Beglis Pkwy
Sulphur, LA 70663
 
460 Spiral Blvd
Unit #3
Hastings, MN 55033
 
1224 Forest Pkwy, Suite #120
Paulsboro, NJ 08066
 
2461 Iorio St.
Union, NJ 07083
 
1200 Atando Avenue , Suite A
Charlotte, NC 28206
 
2271 N. Moraine Dr
Dayton, OH 45439
 
9740 S. 219th East Ave.
Broken Arrow, OK 74014
 
1200 N. 43rd Street East
Muskogee, OK 74403
 
711 Parkway View Drive
Pittsburgh, PA 15205
 
705 Langham Drive, Suite K
Beaumont, TX 77707
 
2310 Joyce Drive
Corpus Christi, TX 78417
 
6330 Dixie Drive
Houston, TX 77087
 
101 Old Underwood Rd , Unit E
LaPorte, TX 77571
 

4

 
2435 North Central Express Way
Suite 700/800
Richardson, TX 75080
 
3782 West 2340 South, Suite C
West Valley City, UT 84120
 
1447 W. 27th Street
Norfolk, VA 23508
 
8045 Leesburg Pike, Suite 400
Vienna, VA 22182
 
7820 South 196th St, Bldg. #4
Kent, WA 98032
 
170 Lost Pavement Rd
Parkersburg, WV 26101
 

Schedule 6

PATENTS AND PATENT APPLICATIONS

              Reg. No.   Country   Description   45901/02     Australia  
Damping of conductor tubes
           
 
  1308043     Canada  
Leak sealing-packing seals for leak sealing
clamps suitable for on-line leak sealing
           
 
  2434109     Canada  
Damping of conductor tubes
           
 
  2085244     Canada  
Leak sealing
           
 
  0600344     Germany  
Sealing pipe and flanged joints
           
 
  0600345     Germany  
Leak sealing
           
 
  0493020     International  
Machining apparatus provided with tool-position
adjustment means
           
 
GB1990/01824   International  
Hydraulic joint testing
           
 
  193673     Netherlands  
Hydraulic joint testing (ESDV)
           
 
  194014     Netherlands  
Mechanical stop AWR AP 2866
           
 
  194512     Netherlands  
Valve cap assembly (ESDV)
           
 
  9022044     Netherlands  
Hydraulic joint testing
           
 
  9002608     Netherlands  
Improvements in or relating to mechanical clamps
           
 
  9100106     Netherlands  
Valve cap assembly
           
 
  172762     Norway  
Valve housing, AWR AP2866
           
 
  20022768     Norway  
Damping of conductor tubes
           
 
  304561     Norway  
Mechanical Stop AWR AP 2866
           
 
  304565     Norway  
Hydraulic joint test (ESDV)
           
 
  2238970     UK  
Machining apparatus
           
 
  1369125     UK  
Silk and design 7
           
 
  2238593     UK  
Improvements in or relating to mechanical clamps
           
 
  2238620     UK  
Joint tester
           
 
  2240834     UK  
AWR AP2866
           
 
  2262900     UK  
Shaft machining
           
 
  2377479     UK  
Damping of conductor tubes
           
 
  6,739,926     USA  
Damping of conductor tubes
           
 
RE35116   USA  
Method & apparatus to facilitate the injection
of sealant into a pressurized fluid member
           
 
  5,062,439     USA  
Method & apparatus to facilitate the injection
of sealant into a pressurized fluid member
           
 
  6,244,138     USA  
torque reaction device
           
 
  5,558,265     USA  
friction welding apparatus
           
 
  6,296,006     USA  
System & method for sealing leaks in vessels
           
 
  5,735,447     USA  
friction welding apparatus
           
 
  5,183,365     USA  
boring and surfacing machine
           
 
  5,044,844     USA  
Machining apparatus
           
 

5

TRADEMARKS

                      Registration -   Trademark #   Country   Description/Class
application                   039050       052472    
Algeria
  Furmanite 1, 8                
 
      2090904       1692575    
Argentina
  Furmanite 11                
 
      2090903       1692574    
Argentina
  Furmanite 17, 37                
 
      2090902       1692573    
Argentina
  Trevitest 37                
 
      2090901       1692572    
Argentina
  Trevitest 9                
 
              1272685    
Australia
  IPSCO                
 
      962034       632034    
Australia
  SMARTSHIM 37, 42                
 
              086871    
Austria
  Furmanite 1,8,17                
 
              4150    
Bahrain
  Furmanite 17                
 
      4750791            
Benelux
  IPSCO                
 
              0547168    
Benelux
  Trevitest 7, 9, 37, 42                
 
              0304596    
Benelux
  Furmanite 1, 8                
 
              200898    
Benelux
  IPSCO                
 
              76/3615    
Bophuthatswana
  Furmanite 1                
 
      899192     TMA572289  
Canada
  Torque Tamer                
 
      1342053            
Canada
  Furmanite                
 
      815699       851699    
Chile
  Furmanite 17                
 
      851700       851700    
Chile
  Furmanite 35, 37                
 
      6435390     ZC6435390SL  
China
  Furmanite 6                
 
    appl #6435381          
China
  Trevitest 42                
 
    appl #6435382          
China
  Trevitest 37                
 
    appl #6435383          
China
  Trevitest 9                
 
    appl #6435384          
China
  Trevitest 7                
 
    appl #6435385          
China
  Furmanite 42                
 
    appl #6435386          
China
  Furmanite 37                
 
    appl #6435387          
China
  Furmanite 17                
 
    appl #6435388          
China
  Furmanite 9                
 
    appl #6435389          
China
  Furmanite 7                
 
    appl#6435397          
China
  SmartSHIM 42                
 
    appl #6435398          
China
  SmartSHIM 37                
 
      168917       168917    
Czech Republic
  Furmanite 1, 17                
 
      168436       168436    
Czech Republic
  Trevitest 9                
 
      2282/77       2282/77    
Denmark
  Furmanite                
 
      052481       052481    
Egypt
  Furmanite 1                
 
      32342       000032342    
European Union
  Furmanite 1, 8, 17, 37                
 
      32334       000032334    
European Union
  Silk                
 
      32326       000032326    
European Union
  Trevitest7, 9, 37, 72                
 
      32359       000032359    
European Union
  Furmatec 7,8,9,42                
 
      E5271119       005271119    
European Union
  Furmasteel                
 
      005271093       005271093    
European Union
  Furmanite 6,7,9,17,19,42                
 
      74030       74030    
Finland
  Furmanite 1                
 
      T200900312       245951    
Finland
  IPSCO                
 
      1364813       1364813    
France
  Furmanite 1                
 
      09/3647076     not issued  
France
  IPSCO                
 
      1047952       1047952    
Germany
  Furmanite word + design
37, 42                
 
      908748       908748    
Germany
  Furmanite 07, 17                
 
      57762       57762    
Greece
  Furmanite 1                
 
      19771819       1819/77    
Hong Kong
  Furmanite 1                
 
      351981       351981    
India
  Furmanite 17                
 
      351982       351982    
India
  Furmanite 8                
 
      418090     IDM000153301  
Indonesia
  Furmanite 1                
 
    IDM000075937          
Indonesia
  FURMAJET class 9                
 
    IDM000075654          
Indonesia
  FurmaJet                
 
    WO0012266          
International
  Furmanite 1                
 
      46354       46354    
Iran
  Furmanite 1                
 
      22673       22673    
Iraq
  Furmanite (with Arabic)                
 
      330949       733935    
Italy
  Furmanite 1                
 
    applied          
Italy
  Furmanite 1                
 
      1430137       1430137    
Japan
  Furmanite 1                
 
      4325436       4325436    
Japan
  Trevitest 9                
 
      4239720       4239720    
Japan
  Trevitest 42                
 
      2006-097914            
Japan
  Furmanite                
 
      2006-097915            
Japan
  Furmanite Logo                
 
      2006-097916            
Japan
  Furmanite in Katakana                
 
      8820       8820    
Kuwait
  Furmanite 1                
 
      86/02550       86002550    
Malaysia
  Furmanite 1                
 
      206762       206762    
Mexico
  Furmanite 37                
 
      297893       297893    
New Zealand
  Furmanite 1                
 
      101699            
Norway
  Furmanite 1                
 
      222969            
Norway
  SmartShim                
 
      249755       249755    
Norway
  IPSCO                
 
      51755       51755    
Philippines
  Furmanite 8,17                
 
      445199     not issued  
Portugal
  IPSCO                
 
      2356       2356    
Qatar
  Furmanite 1,8,17                
 
      76/5405       76/5405    
S Africa
  Furmanite 1                
 
      76/3615       76/3615    
S Africa
  Furmanite 37                
 
      80/8234       80/8234    
S Africa
  Furmanite 1,2,3,4,5,16,19                
 
      35236       35236    
S Korea
  Furmanite 105                
 
      234337       234337    
S Korea
  Furmanite 10                
 
      79/74       79/74    
Saudi Arabia
  Furmanite 1                
 
      69851       T7669851H    
Singapore
  Furmanite 1                
 
      168917       168917    
Czech/Slovak
Republic
  Furmanite 1,17

               
 
      168436       168436    
Czech/Slovak
Republic
  Trevitest

               
 
      35236       35236    
South Korea
  Furmanite 105                
 
      M2862746     not issued  
Spain
  IPSCO                
 
      196198       196198    
Sweden
  Trevitest                
 
      289443       289443    
Switzerland
  Trevitest 7,9                
 
      92711       92711    
Taiwan
  Furmanite 1                
 
      76/3615       76/3615    
Transkei
  Furmanite 1                
 
      96601       96601    
Turkey
  Furmanite 1                
 
      2430585       2430585    
UK
  FurmaSteel 6,9,17,19,42                
 
      1369125       1369125    
UK
  Silk                
 
      631344       631344    
UK
  Furmanite 17                
 
      631410       631410    
UK
  Furmanite 8                
 
      1227568            
UK
  Furmatec 6,7                
 
      2012711       2012711    
UK
  Furmatec 6,7                
 
      2142212       2142212    
UK
  Furmajet 9,17                
 
      2322712       2322712    
UK
  SmartShim 37 42                
 
      2430597       2430597    
UK
  Furmanite 6,7,9,17,19,42                
 
      2430585       2430585    
UK
  FurmaSteel                
 
      2508650       2508650    
UK
  IPSCO                
 
      2283194       2283194    
USA
  PWR.SEAL TECHNOLOGY                
 
      1,080,023       1080023    
USA
  Furmanite 37                
 
      78/282,842       3382686    
USA
  SmartShim                
 
      2,448,122       2448122    
USA
  Torque Tamer 7                
 
      1,416,446       1416446    
USA
  Trevitest 9                
 
      2304574       3285237    
USA
  INVATEC                
 
      5183365       5183365    
USA
  SILK                
 
      6,739,926            
USA
  Xtria 35, 37, 38, 41, 42                
 
      2,838,947            
USA
  Xanser 35,36,37,38,41,42                
 
      96020267       96020267    
Venezuela
  Furmanite 1                
 
   

Annex 1 to
Guaranty and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of       , 200      , made by      (the
“Additional Grantor”), in favor of BANK OF AMERICA, N.A.,, as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions or entities (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, FURMANITE WORLDWIDE, INC. (the “Company”), certain Subsidiaries of the
Company (each a “Designated Borrower” and, together with the Company, the
“Borrowers”), the Lenders and the Administrative Agent have entered into a
Credit Agreement, dated as of July 31, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the Guaranty
and Collateral Agreement, dated as of July 31, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty and Collateral Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guaranty and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guaranty and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

6

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]



      By:

Name:
Title:

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6

7